EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “wherein the method further comprises receiving, from a base station related to a source cell, system information comprising a first initial preamble power and a first power-ramping factor, wherein the first power ramping factor and the first initial preamble power are common values for wireless devices attached to the source cell including the wireless device, wherein a preamble transmission power is determined based on a sum of the first initial preamble power and a multiplication of minus 1 from a preamble transmission counter by the first power-ramping factor, and wherein the initial transmission power of the random access preamble is the preamble transmission power in which the preamble transmission counter is set to 1” in combination with all other claim limitations.  Thus, claim 1 is allowable over the prior art of record.  
Independent claims 14 and 15 include analogous limitations and art thus similarly allowable over the prior art of record.  
Claims 2, 3, and 6-13 depend, directly or indirectly, from claim 1 and are thus similarly allowable over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 16, 2021